- Prepared by Imprima   [LETTERHEAD OF HOGAN LOVELLS US LLP] August 24, 2010 Michael D. Coco Securities and Exchange Commission 450 Fifth Street, N.W. Judiciary Plaza Washington, D.C. 20549 Re: Landwirtschaftliche Rentenbank: Registration Statement on Schedule B (File No. 333-167672) Dear Mr. Coco: Pursuant to Rule 461 under the United States Securities Act of 1933, as amended, the undersigned respectfully requests on behalf of Landwirtschaftliche Rentenbank that the effective date for the above-referenced registration statement be accelerated so that it may become effective at 10:00 a.m. (New York time) on August 25, 2010 or as soon thereafter as is practicable. Sincerely yours, /s/ Sina R. Hekmat Sina R. Hekmat
